Claims 1, 4-5, 19-20, 26-34, are pending in this application.
Claims 2-3, 6-18, 21-25, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 20, 26, 28-30, 32-34, are rejected under 35 U.S.C. 103(a) as being unpatentable over Gillet et al., US2015/0250788 A1, in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208.
Applicant claims the following compounds, useful for treating viral infections, wherein R is CN, R’ is H and R’’ is H or alkyl.  

    PNG
    media_image1.png
    145
    306
    media_image1.png
    Greyscale
  .
Determination of the scope and content of the prior art (MPEP 2141.01 
Gillet et al., teach compounds 34, 61, below at pp. 9 and 13, respectively, useful for treating viral infections, such as Ebolavirus, wherein R is CN, R’ is H and R’’ is H or alkyl.  

    PNG
    media_image2.png
    137
    259
    media_image2.png
    Greyscale
  and
    PNG
    media_image3.png
    135
    265
    media_image3.png
    Greyscale
 .
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims CN instead of halogen at position R.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See also, Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).   
 In the instant, the motivation is from 1) the expectation that similar compounds would have similar biological and/or chemical activity, 2) knowledge of those of ordinary skill in the art of isosteres equivalents and 3) from the desire of applicant to avoid the prior art.
It is well-known in the art that replacement of isosteres equivalents in a compound is expected to produce compounds having similar chemical properties, King, Med. Chem., Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  
The exemplified compounds by Gillet et al, are deemed preferred embodiments under the US patent practice. One of ordinary skill in the art would have been motivated to select and modify from the preferred embodiments. Such selection is an obvious modification available for the preference of an artisan.
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have been motivated to claim the equivalents with reasonable expectation of success. The choice of any of the equivalents is an obvious modification available for the preference of an artisan.
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant are antiviral agents.
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.

Response
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. Applicant contends the mechanisms of action by the compounds are different.  In classical and non-classical isosteres equivalent compounds such is expected because the atoms are different. However, what makes them equivalents is that their utilities are similar. In the instant, the compounds are antiviral agents. Applicant should note that a compound often has more than one mechanism of action in the body. The discovery of a new mechanism does not make a non-patentable compound patentable. The same is true for equivalent compounds.  In the instant, even if applicant asserts a new utility, applicant must show evidence the prior art compound does not have the asserted utility because as equivalents, the compounds are expected to have the old and new utilities. Such are deemed inherent properties of the compounds. In re Shetty, 195 USPQ 753 (CCPA, 1977). Under the ruling in In re Shetty, equivalent compound and its composition are not patentable over its equivalent by a prior art. Applicant may amend the claims by removal of CN at position R to place the claims in condition for allowance.
Objection
Claims 19, 27, 31, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

September 29, 2021